internal_revenue_service department of the treasury washington dc number release date index numbers person to contact telephone number refer reply to cc psi - plr-118576-99 date date a trustees d1 d2 beneficiary trust state dear this letter responds to your letter dated date submitted on behalf of trust requesting rulings concerning whether a will be treated as the owner of any portion of the principal of trust for purposes of sec_671 through whether transfers to the trust are completed gifts for purposes of sec_2511 and whether the basis of the assets of trust in the hands of the beneficiaries of trust will be the fair_market_value of trust’s assets as of the date of a’s death for purposes of sec_1014 and sec_1014 as the result of the inclusion of the trust’s assets in a’s gross_estate for purposes of sec_2036 the information submitted states that on d1 a created trust an irrevocable_trust for the benefit of himself and other mr mitchell a hipsman designated beneficiaries trust is administered under the laws of state on d2 a transferred the majority of his assets to trust pursuant to the terms of trust during his life a is entitled to receive all of the net_income from trust and an amount of trust principal equal to the gift and generation- skipping transfer_taxes attributable to any transfer to trust by a upon a’s death his estate is entitled to an amount of trust principal equal to the estate inheritance and generation- skipping transfer_taxes generated by property passing under trust which is included in a’s estate trustees have no authority to make any distributions to or for the benefit of a beyond the amounts described above article ii sec_2_1 of trust provides that trust is irrevocable and shall not be revoked altered or amended in any manner whatsoever by the settlor the trustees or any other person or persons article iii sec_3_3 of trust provides that during a’s lifetime trustees shall distribute to a or expend for a’s benefit all of the net_income from trust any portion of the net_income not expended for a’s benefit shall be distributed at least annually to a article iii sec_3_4 provides that neither a nor his estate shall have any right to receive nor shall trustees distribute any portion of the principal of trust except for payment of estate gift and generation-skipping_transfer taxes as set forth in article iv of the trust agreement article iv sec_4 provides that during a’s lifetime all gift and generation-skipping_transfer taxes incurred by a with respect to any and all gifts contributions and transfers to trust shall be paid from trust principal article iv sec_4 provides generally that upon a’s death a’s estate is entitled to a portion of the trust principal equal to the amount of estate inheritance and generation- skipping transfer_taxes that by reason of a’s death are generated by property passing under trust which is included in a’s gross_estate article v sec_5 provides that after all taxes as set forth in article iv are paid the balance of trust together with any undistributed or accumulated income shall be distributed as follows one-fifteenth of the trust estate outright to b provided that he survives taxpayer and the balance of trust to a’s nieces and nephew per stirpes if none of a‘s nieces or nephews survive a_trust shall be divided per stirpes among a’s grandnieces and grandnephews article v sec_5 provides mr mitchell a hipsman that upon a’s death trust will be distributed to the designated beneficiaries outright and free of trust unless the respective beneficiary is under the age of article xi sec_11 provides that trust and the trusts created pursuant to the terms of the trust agreement shall be governed and interpreted in accordance with the laws of state article viii sec_8_1 provides that while in the hands of the trustees neither the principal nor the income of trust shall be liable for the debts of any beneficiary of trust nor shall the same be subject_to seizure or attachment by any creditor of any beneficiary under any writ or proceeding at law or in equity and no beneficiary of trust shall have any power to sell transfer assign encumber or in any manner anticipate or dispose_of his or her interest in trust sec_671 of the code provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person’s taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor will be regarded as the owner of a portion of a_trust our examination of trust reveals none of the circumstances that would cause a to be treated as the owner of any portion of the principal of trust under sec_673 sec_674 or sec_676 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust our examination of trust reveals none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of a under sec_675 thus the circumstances attendant on the operation of trust will determine whether a will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director with which the parties file their tax returns sec_677 provides that the grantor shall be treated as the owner any portion of a_trust whether or not the grantor is mr mitchell a hipsman treated as the owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance for the life of the grantor or the grantor’s spouse sec_1_677_a_-1 provides that under sec_677 the grantor shall be treated as the owner of the portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in the discharge of a legal_obligation of the grantor_trust provides that a is entitled to receive an amount of trust principal equal to the gift and generation-skipping_transfer taxes attributable to any transfer to trust by a our examination of trust reveals that based on all the facts and circumstances as a’s payment of the gift_tax will be treated as a discharge_of_indebtedness through a part gift and part sale of the gift property transferred a will not be treated as the owner of any portion of the principal of trust under sec_677 our examination of trust reveals no other circumstances that would cause a to be treated as the owner of any portion of the principal of trust under sec_677 in 457_us_191 individual taxpayers made a gift of property subject_to the condition that the donee pay the gift_tax the court chose to treat the donee’s payment of the gift_taxes as a discharge_of_indebtedness through a part gift and part sale of the gift property transferred the court reasoned that the donor realizes an immediate economic benefit by the donee’s assumption of the donor’s legal_obligation to pay the gift_tax u s in diedrich the court held that the taxpayers realized taxable_income to the extent the gift_taxes paid_by the donees exceeded the donors’ adjusted bases in the property transferred according to the court the transfer is treated as if the donor sells the property to the donee for less than its fair_market_value the sale price is the amount necessary to discharge the gift_tax indebtedness the balance of the value of the transferred property is treated as a gift the gain thus derived by the donor is the amount_of_the_gift tax_liability less the donor’s adjusted_basis in the entire property therefore to the extent that the gift_tax exceeds the donor’s adjusted_basis in the property income is realized u s article iii sec_3_3 of trust states that during a’s lifetime trustees shall distribute to a or expend for a’s benefit all of the net_income from trust any portion of the net_income not expended for a’s benefit shall be distributed at least annually to a therefore a will be treated as the owner mr mitchell a hipsman of the income portion of trust sec_2501 imposes a tax on the transfer of property by any individual sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to every kind of transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 states that if a donor transfers by gift less than his entire_interest in property the gift_tax is applicable to the interest transferred the tax is applicable for example to the transfer of an undivided half interest in property or to the transfer of a life_estate when the grantor retains the remainder_interest or vice versa sec_2502 states that the tax imposed by sec_2501 shall be paid_by the donor sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee at the time of the transfer the tax is a primary and personal liability of the donor is an excise upon the act of making the transfer is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case sec_25_2511-2 provides that a gift is incomplete to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift revrul_75_72 1975_1_cb_310 states that if at the time of the transfer the gift is made subject_to a condition that the gift_tax be paid_by the donee or out of the transferred property the value_of_the_gift is measured by the fair market mr mitchell a hipsman value of the property or property right passing from the donor minus the amount_of_the_gift tax to be paid_by the donee in this case a transferred property to trust for the benefit of himself and designated beneficiaries under article iii sec_3_3 of trust a retained the right to receive all of the net_income from trust annually during his lifetime trustees have no authority to make any distributions to or for the benefit of a beyond the amounts described above therefore the portion of the property transferred to trust over which a has retained an interest a’s right to receive all of the net_income from trust during his lifetime is an incomplete_gift for federal gift_tax purposes the remaining portion of the transfer however is a completed_gift in the year the transfer is made a also retained the right to receive an amount of trust principal equal to the gift and generation-skipping_transfer taxes attributable to any transfer to trust by a when valuing the amount_of_the_gift to trust we conclude that any gift_tax required to be paid out of trust property by virtue of article iv of the trust will reduce the amount_of_the_gift for federal gift_tax purposes the value_of_the_gift will be measured by the fair_market_value of the property or property right passing from a to trust reduced by the amount_of_the_gift tax required to be paid from trust principal sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of a decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom in the present case although a has transferred property to an irrevocable inter_vivos_trust he has retained for his life the right to the net_income from the trust property therefore pursuant to sec_2036 the value of trust will be included in a’s gross_estate upon his death sec_1014 provides that the basis_of_property in mr mitchell a hipsman the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent will if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person be the fair_market_value of the property at the date of the decedent’s death sec_1014 provides that in the case of decedents dying after date property acquired from the decedent by reason of death form of ownership or other conditions including property acquired through the exercise or non-exercise of a power_of_appointment if by reason thereof the property is required to be included in determining the value of the decedent’s gross_estate shall be considered to have been acquired from or to have passed_from_the_decedent for purposes of sec_1014 therefore upon a’s death as trust’s assets pursuant to sec_2036 will be included in a’s gross_estate the basis of the assets in the hands of beneficiaries of trust will be the fair_market_value of trust’s assets as of the date of a’s death pursuant to sec_1014 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust sincerely yours branch j thomas hines acting branch chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
